Citation Nr: 1454922	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for scoliosis of the lumbar spine and thoracic spine.

2.  Entitlement to service connection for a non-specific leg condition.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1978.

This case has a long and complicated procedural history.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for scoliosis of the lumbar and thoracic spine and his claim for a TDIU.  The Veteran disagreed with this decision in November 2010.  He perfected a timely appeal in September 2012 and limited his appeal to these issues.  A videoconference Board hearing was held at the RO in March 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Veteran testified at his March 2013 Board hearing that his request to reopen a previously denied service connection claim for scoliosis of the lumbar and thoracic spine included an argument that a May 1983 Board decision, which denied a claim for an increased (compensable) rating for lumbosacral strain, was the product of clear and unmistakable error (CUE).  The undersigned Veterans Law Judge accepted the Veteran's formal motion to reverse or revise, on the basis of CUE, the May 1983 Board decision at his March 2013 videoconference Board hearing.  

Historically, the Board notes that, in November 1978, the RO denied, in pertinent part, the Veteran's claim of service connection for scoliosis of the lumbar spine and thoracic spine.  The RO also granted the Veteran's claim of service connection for lumbosacral strain and assigned a zero percent rating effective January 17, 1978.  The Veteran disagreed with this decision in a letter dated on November 21, 1978.

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  In this case, the Veteran has been diagnosed as having scoliosis of the lumbar spine and thoracic spine.  In a May 2009 statement, the Veteran filed a claim of service connection for "scoliosis and deteriorating back."  This claim is for the same symptoms and diagnosis (scoliosis of the lumbar spine and thoracic spine) which was adjudicated by the RO in November 1978 and is based on the same assertions (the Veteran's in-service duties and MOS aggravated his scoliosis of the lumbar spine and thoracic spine) which were considered at that time.  Thus, the Board concluded in an October 2013 decision that new and material evidence was required to reopen a claim of service connection for scoliosis of the lumbar spine and thoracic spine.

In its October 2013 decision, the Board also dismissed a claim of clear and unmistakable error (CUE) in a May 1983 Board decision, which denied a claim for an increased (compensable) rating for service-connected lumbosacral strain ("May 1983 Board CUE").  The Board next determined that the Veteran was raising a claim of CUE in a November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine ("November 1978 RO CUE").  Because the November 1978 RO CUE claim had not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO) in the first instance, the Board remanded it to the AOJ.  The Board next determined that, as adjudication of the November 1978 RO CUE claim likely would impact adjudication of the Veteran's request to reopen the previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine and his TDIU claim, both of the latter claims were inextricably intertwined with the remanded CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in August 2014 seeking to vacate and remand the Board's October 2013 decision dismissing the March 1983 Board CUE claim.  Although the arguments presented in the Joint Motion are not a model of clarity, both parties argued that the Veteran had timely disagreed with the November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine.  See Joint Motion for Partial Remand dated August 25, 2014, at pp. 2-3.  Both parties to the Joint Motion also argued that, because there was a timely disagreement with the November 1978 rating decision, the November 1978 RO CUE claim, the request to reopen a previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine, and the March 1983 Board CUE claim all were moot.  Id.  Citing Anderson v. Principi, 18 Vet. App. 371, 375 (2004), both parties to the Joint Motion finally argued that the Board was required to remand the Veteran's pending claim of service connection for scoliosis of the lumbar and thoracic spine so that the AOJ could issue a Statement of the Case (SOC).  See also Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Court granted the Joint Motion later in August 2014.  Having reviewed the Veteran's voluminous claims file again, and because it is bound by the Court's August 2014 Order granting the Joint Motion, the Board has recharacterized the issues on appeal as stated on the title page of this decision.  

The Board notes in this regard that, because adjudication of the Veteran's service connection claim for scoliosis of the lumbar spine and the thoracic spine likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris, 1 Vet. App. at 183.  Thus, adjudication of the Veteran's TDIU claim again must be deferred.

In a rating decision dated in September 2013 and issued to the Veteran and his service representative in November 2013, the RO denied a claim of service connection for a non-specific leg condition.  The Veteran disagreed with this decision in statements on a VA Form 21-0958, "Notice of Disagreement," dated on January 16, 2014, and date-stamped as received by VA that same day.

In a rating decision dated on September 8, 2014, the RO denied increased rating claims for lumbosacral strain and for residuals of a fracture of the fifth metatarsal shaft of the right foot and also denied service connection claims for osteoarthritis of the right foot (claimed as a right foot condition) and for flat feet.  It is not clear whether this rating decision has been issued to the Veteran and his service representative, particularly because it appears that the Veteran's appeal was transferred to the Board on September 16, 2014.  In any event, because the time period for initiating an appeal of the September 2014 rating decision has not yet expired, these issues are not before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred scoliosis of the lumbar spine and thoracic spine and a non-specific leg condition during active service.  He also contends that he is entitled to a TDIU because his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment.  Having reviewed the record evidence, and because it is bound by the Court's August 2014 Order granting the Joint Motion, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for scoliosis of the lumbar spine and thoracic spine, the Board notes that both parties to the Joint Motion argued that the Veteran had timely disagreed with the November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine.  See Joint Motion for Partial Remand dated August 25, 2014, at pp. 2-3.  Both parties contended that a letter dated on November 21, 1978, and date-stamped as received by the RO on November 22, 1978, constituted a valid notice of disagreement with respect to the November 1978 rating decision.  Id.  The Board notes in this regard that, in a letter dated on November 21, 1978, and date-stamped as received by the RO on November 22, 1978, the Veteran stated, "I their-fore [sic] am appealing the entire findings in regards to my disabilities."  The Board agrees with both parties to the Joint Motion that the November 21, 1978, letter indicates that the Veteran was appealing the denial of service connection for scoliosis of the lumbar spine and thoracic spine.  As the Board previously noted in its October 2013 decision, however, the Veteran also submitted a VA Form 21-4138 dated on December 19, 1978, and date-stamped as received by the RO on December 20, 1978, in which he stated, "I believe my back should carry a compensable rating."  Based on this December 19, 1978, letter from the Veteran, in which he limited his appeal of the November 1978 rating decision to the issue of entitlement to an increased (compensable) rating for his service-connected lumbosacral strain, the Board concluded in its October 2013 decision that the November 1978 rating decision had become final with regard to the denial of service connection for scoliosis of the lumbar spine and thoracic spine.  See Board decision dated October 30, 2013, at pp. 9-10.  The Board notes in this regard that the Veteran's December 19, 1978, letter is not addressed at all in the Joint Motion.  Nevertheless, because it is bound by the Court's August 2014 Order granting the Joint Motion, the Board concludes that the Veteran's November 21, 1978, letter constitutes a valid notice of disagreement with respect to the denial of his service connection claim for scoliosis of the lumbar spine and thoracic spine.

With respect to the Veteran's service connection claim for a non-specific leg condition, the Board notes that, in a rating decision dated on September 23, 2013, and issued to the Veteran and his service representative on October 3, 2013, the RO denied a claim of service connection for a non-specific leg condition.  After this rating decision was marked returned to sender by the postal service and returned to the RO, it was re-mailed to the Veteran and his service representative on November 14, 2013.  The Veteran disagreed with this decision in statements on a VA Form 21-0958, "Notice of Disagreement," dated on January 16, 2014, and date-stamped as received by VA that same day.

Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon, 12 Vet. App. at 240-241.  To date, the RO has not yet issued an SOC on the issues of entitlement to service connection for scoliosis of the lumbar spine and thoracic spine (initially adjudicated in a November 1978 rating decision) or entitlement to service connection for a non-specific leg condition (initially adjudicated in a September 2013 rating decision).  Thus, the Board finds that, on remand, an SOC must be issued to the Veteran and his service representative with respect to both of these claims.  The Veteran and his service representative are advised that the Board does not have jurisdiction over either of these claims unless a substantive appeal is timely filed.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claims of service connection for scoliosis of the lumbar spine and thoracic spine and entitlement to service connection for a non-specific leg condition.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


